Citation Nr: 0300979	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-10 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1956 to December 
1976.  Service connection for a psychiatric disorder was 
previously denied by the RO in an unappealed rating action 
of April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
RO that again denied service connection for a psychiatric 
disorder.  In September 2002, the veteran appeared and 
gave testimony at a hearing before the RO 

The case is now before the Board for appellate 
consideration at this time.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for a 
psychiatric disorder was previously denied by the RO in an 
unappealed rating decision of April 1998.  

2.  The evidence received since the April 1998 rating 
decision denying service connection for a psychiatric 
disorder is not cumulative and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's current psychiatric disorder, currently 
diagnosed as major depression and generalized anxiety 
disorder, had its onset during service.  



CONCLUSIONS OF LAW

1.  The additional evidence received since the unappealed 
rating decision of April 1998 that denied service 
connection for a psychiatric disorder is new and material, 
and the claim for service connection for this disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).

2.  The veteran's current psychiatric disorder was 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  The VCAA eliminated 
the well-grounded requirement and modified VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating the 
claims currently before the Board.  

In regard to the appellant's application to reopen his 
claim for service connection for a psychiatric disability 
based on new and material evidence, the Board further 
notes that in order to implement the provisions of the 
VCAA, the Secretary of VA promulgated regulations codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
Generally, the provisions of this liberalizing law, to 
include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holliday v. Principi, 14 Vet. App. 280, 
290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, provisions related to reopening previously denied 
claims are only applicable to claims received on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Inasmuch as the appellant's application to reopen his 
claim for service connection for a psychiatric disorder 
was made prior to that date, the new regulations relative 
to reopening previously denied and final claims are not 
applicable in regard to this case.  

The evidence that was of record at the time of the 
unappealed April 1998 rating action that denied service 
connection for a psychiatric disability may be briefly 
summarized.  Review of the veteran's service medical 
records revealed that a report of a September 1976 medical 
board made reference to a October 1975 private 
hospitalization for the evaluation of chest pain, during 
which the veteran was reported to have, among other 
things, an "anxiety depression state."

On a VA medical examination conducted in May 1977, the 
veteran was noted to be psychiatrically normal.  During 
hospitalization by VA in July 1987, the veteran was noted 
to have a marked history of anxiety problems.  At the time 
of discharge from the hospital, the diagnoses included an 
anxiety neurosis.  

During a VA psychological evaluation conducted in May 1994 
it was noted that the veteran tended to gloss over 
psychological problems in an attempt to present a good 
front to others.  It was noted that his personality 
evaluation revealed a tendency to strongly deny 
psychological problems although there was some evidence of 
underlying anxiety and depression.  

The evidence associated with the claims folder subsequent 
to the April 1998 rating decision that denied service 
connection for a psychiatric disorder includes private 
clinical records received in October 2000 that document an 
October 1975 private hospitalization for the evaluation of 
headaches and chest pains.  After a medical evaluation 
conducted shortly after admission, the impressions 
included rule out anxiety depressive state.  The discharge 
diagnoses included anxiety depression state.  

Clinical records and medical statements from a military 
medical facility and from the VA document occasional 
treatment during 2000 and 2001 for depression and anxiety.  
The reported diagnoses were major depression and 
generalized anxiety disorder.  In a May 2002 statement, a 
VA psychologist stated that after a review of the clinical 
record, it was his opinion that the veteran's current 
psychiatric symptoms were originally described in his 
service medical records.  

During a September 2002 hearing before the undersigned 
Board member the veteran stated that he first experienced 
his current psychiatric symptoms during service and was 
initially diagnosed as having a psychiatric disorder 
during a private hospitalization that occurred during 
service and he said that he was provided medication for 
nervousness during active duty.  He said that he first saw 
a psychiatrist during the first couple of years after 
discharge.  He said that he could not remember the name of 
this physician.  He also said that he was treated for 
nervous symptoms by his family physician and other doctors 
in the years immediately after service and was provided 
medication for his nervousness.  He said that these 
physicians were deceased.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for 
service connection becomes final, it cannot be 
subsequently reopened unless new and material evidence has 
been presented.  The Board must perform a two-step 
analysis when the veteran seeks to reopen a claim based on 
new and material evidence.  First, the Board must 
determine whether the evidence is "new and material".  
Second, if the Board determines that the veteran has 
produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence, for purposes of this appeal, is defined as 
evidence not previously submitted, cumulative or 
redundant.  Material evidence means evidence that is 
probative of the issue, and which by itself, or along with 
evidence previously submitted, is so significant that it 
must be considered to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992)

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for disease diagnosed after 
service providing the evidence establishes that it was 
incurred during service.  38 C.F.R. § 3.303(d) (2001).

The basis for the April 1998 denial of service connection 
by the RO was, essentially that the evidence did not 
demonstrate the existence of a nervous disorder during 
service.  

The evidence added to the record subsequent to the April 
1998 denial of service connection for a psychiatric 
disorder includes clinical records demonstrating that the 
veteran was in fact diagnoses as having a psychiatric 
disorder during service manifested by anxiety and 
depression, which remain the prime symptoms of the 
veteran's current psychiatric disability.  In addition 
there is testimony at a recent Board hearings to the 
effect that he was treated by various private physicians 
for psychiatric symptomatology beginning shortly after 
service discharge.  

In addition, the record contains a recent statement from a 
VA psychologist who stated, in essence, that the veteran's 
current psychiatric symptoms were first reported during 
service.  

The above constitutes evidence that is new because it was 
not of record when the RO denied service connection for a 
psychiatric disability in April 1998 and is not cumulative 
of evidence considered by the rating board at that time.  
Such evidence is also material to the appellant's claims 
for service connection for a psychiatric disorder since it 
indicates that the veteran's current psychiatric 
disability is related to service.  Such evidence is of 
such significance that it must be considered to fairly 
decide the merits of the veteran's claims for service 
connection for a psychiatric disability.  38 C.F.R. 
§ 3.156(a).

Since new and material evidence has been received, the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  

Turning to the merits of the veteran's claim, the Board 
notes that the only competent medical opinion is to the 
effect that the veteran's current psychiatric disability, 
chronic anxiety and depression, was first documented in 
service.  In the Board's opinion the totality of the 
evidence in this case, both old and new, indicates that 
the veteran's current psychiatric disability had its onset 
during service.  Since that is the case, the Board finds 
that service connection for the veteran's psychiatric 
disability, anxiety and depression, is warranted.  


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a psychiatric disorder is granted.

Service connection for a psychiatric disorder, namely 
anxiety and depression, is granted.  




		
	Mark Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

